Citation Nr: 0410304	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 10 percent for 
residuals of left fifth finger injury status post flexion 
contracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if further 
action is required on your part.


REMAND

The only medical evidence of record in this case is the report of 
the February 2002 VA examination.  In that report, the examiner 
indicates that X-rays of the left fifth finger were ordered.  
However, he provided a diagnosis and comments as to the status of 
the veteran's disability while the films were still pending.  
There is no indication that the examiner ever saw the X-ray 
studies.  Moreover, the report of those X-rays is not associated 
with the claims folder.  The Board observes that 
X-ray findings are particularly important in this case because the 
prior allowance of the current 10 percent disability rating was 
based on the presence of arthritic changes shown on X-ray.  If an 
examination report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2 
(2003).  The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  See 
Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. 
App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, a remand is required to secure the X-ray reports in 
question and to obtain an assessment of the veteran's disability 
in light of findings from those X-rays.   

In addition, the Board observes that during the pendency of this 
appeal, VA amended the rating criteria for evaluating disability 
of the digits of the hands, effective August 26, 2002.  See 67 
Fed. Reg. 48,784 (July 26, 2002) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable to 
the veteran will apply, considering constraints imposed by stated 
effective dates or provisions for retroactive application.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  In this case, the RO issued its statement of the case in 
July 2002, prior to the effective date of the regulations.  
However, it did not certify the appeal to the Board until October 
2002, after the amendment became effective.  Review of the claims 
folder finds no indication that the RO ever readjudicated the 
claim considering the amendments to the applicable rating 
criteria.  On remand, the RO should do so.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain reports of X-rays taken in 
connection with the February 2002 VA examination.  The RO should 
request an addendum to the February 2002 VA examination report in 
which the examiner who conducted that examination reviews the X-
rays and comments on the veteran's service-connected left fifth 
finger disability in light of the findings on X-ray.  If the 
examiner from the February 2002 VA examination is not available, 
the RO should seek the requested information from another 
qualified physician.  

If X-rays from the February 2002 VA examination cannot be located, 
the RO should arrange for another VA examination to determine the 
severity of the veteran's service-connected left fifth finger 
disability, to include X-rays.  If a new examination is necessary, 
the RO should take care to properly advise the veteran of the 
consequences of failing to report for a scheduled VA examination.  

2.  After completing any additional necessary development, the RO 
should readjudicate the issue on appeal.  Such readjudication must 
include consideration of the amendments to the applicable rating 
criteria.  See 67 Fed. Reg. 48,784 (July 26, 2002) (codified at 38 
C.F.R. pt. 4).  If the disposition remains unfavorable, the RO 
should furnish the veteran and his representative a supplemental 
statement of the case and afford the applicable opportunity to 
respond.     

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



